05/29/2020
                                                           GALLATIN COUNTY CLERK
                                                              OF DISTRICT COURT
                                                             .JEJKF
                                                                                     Case Number: PR 20-0011

                                                           2019 NOV 22 AM 8: 1 8
                                                                   FILED


               MONTANA EIGHTEENTH JUDICIAL DIStRIGT COURT-fr5EPU1Y
                           GALLATIN COUNTY

CYNTHIA R. BOND,
                                                Hon. Rienne McElyea
                    Plaintiff,

                                                CAUSE NO. DV-17-130B

PATRICIA A. COSGROVE, M.D.,                     JUDGMENT
MEDICAL EYE SPECIALISTS, P.C., a
Montana corp., f/k/a MEDICAL EYE
SPECIALISTS, INC., a Montana corp.,
                                         )
                    Defendants.          )
                                         )

      This case came on regularly for trial on September 16, 2019. The Plaintiff, Cynthia

Bond was represented by Gary L. Walton. The Defendants were represented by John

Russell, Brown Law Firm, P.C. A jury of twelve persons was duly empaneled and sworn to

hear the evidence. Witnesses on behalf of the Plaintiff and Defendants were called, sworn

and examined. Exhibits were placed into evidence.

      After presentation of the evidence, the jury, on a Special Verdict, determined the

facts and answered the Special Verdict as set forth in the Judgment attached hereto as

Exhibit 1, and by this reference herein incorporated. Based upon the Special Verdict found

by the Jury, and for good cause shown,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that the Plaintiff,

Cynthia Bond shall recover Five Thousand Seven Hundred Sixty-Six ($5766.00) Dollars

from the Defendants, plus interest thereon at the rate of V,5 7, percent per annum from

the date of this judgment until paid. It is further ordered that the Plaintiff Cynthia Bond


1. JUDGMENT


                                                                                                          tt2
shall recover from the Defendants her costs as allowed by law in the amount of Two

Thousand Four Hundred               and 95/100ths,($2401.95) Dollars plus interest thereon

at the rate of eight and one-half(8.5%) percent per annum from the date of this judgment

until paid.

       DATED this         day of flOia4er , 2019.




                                             Hon. Rienne    McElva"
                                             District Judge




    .&914T.vuovi-6,             &froa tipC nhvivi
      Sti      12-ultal




2. JUDGMENT
                                                               GALLATIN COUNTY CLERK.
                                                                  OF DISTRICT COURT
                                                                 JENNIFER BRANDON
               MONTANA EIGHTEENTH JUDICIAL Digiiiwypriffit:03
                             GALLATIN COUNTY
                                                   FILED
  CYNTHIA R. BOND,                )
                                 ) Hon. Rienne
                                            BY
                                               H. McElyea
                                                          DEPUTY
                  Plaintiff,     )
                                     )
         -vs-                        )              CAUSE NO. DV-17-130B
                                     )
 PATRICIA A. COSGROVE, M.D.,         )              SPECIAL VERDICT •
 MEDICAL EYE SPECIALISTS, P.C., a )
 Montana corp., f/k/a MEDICAL EYE    )
 SPECIALISTS, INC., a Montana corp., )
                                     )
                      Defendants.    )
                                     )
        We, the Jury, answer the questions submitted as folloWl:

 1.     WhaCis the amount of money that will compensate the Plaintiff for damages caused

 by Defendants?

        Pain and suffering

        Mental and emotional distress

       Value of any service, whether paid or not, which
       Plaintiff would have performed for herself or others,
       but can no longer perform                               $ ..5)Z6G
       Purchases necessitated by her injury                    $ SOO
       Necessary care, treatment, and services                 $
       Impairment, if any, of her capacity to
       pursue and established course oflife

Please sign your verdict and nOtify the bailiff that you have reached a verdict.



                   I
       Dated this 1 . day of September 2019.




1..SPECIAL VERDICT
                                          EXHIBIT 1